Case 17-67324-lrc    Doc 232    Filed 01/19/21 Entered 01/19/21 14:34:23         Desc Main
                               Document      Page 1 of 10




  IT IS ORDERED as set forth below:




  Date: January 19, 2021
                                                       _____________________________________
                                                                  Lisa Ritchey Craig
                                                             U.S. Bankruptcy Court Judge


 _______________________________________________________________
                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

IN THE MATTER OF:                         :      CASE NUMBER
                                          :
DAVID L. SMITH, JR.,                      :      17-67324-LRC
                                          :
                                          :      IN PROCEEDINGS UNDER
                                          :      CHAPTER 7 OF THE
       DEBTOR.                            :      BANKRUPTCY CODE

                                         ORDER

       Before the Court is a Motion for Expedited Comfort Order Confirming Jurisdiction

of Superior Court to Conduct Criminal Contempt Proceedings Against Debtor (Doc. 227)

(the “Motion”) filed by Britton McLeod and D. Hayden Smith (“Movants”) on December

22, 2020. On January 7, 2021, the Court conducted a hearing on the Motion (the “Hearing”)

where counsel for Movants and counsel for David L. Smith, Jr. (“Debtor”) appeared. This

matter constitutes a core proceeding, over which this Court has subject matter jurisdiction.

See 28 U.S.C. §§ 157(b)(2)(A); 1334.
Case 17-67324-lrc       Doc 232    Filed 01/19/21 Entered 01/19/21 14:34:23         Desc Main
                                  Document      Page 2 of 10




     I.      Background

          Through the Motion, Movants explain that they are plaintiffs in pending litigation

against the Debtor in the Superior Court of Fulton County (Britton McLeod and D. Hayden

Smith vs. David L. Smith Jr. et al., Civil Action File No. 2015CV26052 (the “State Court

Litigation”)). On May 23, 2017, the judge presiding over the State Court Litigation entered

an Order on Motion for Emergency Relief and Management of Party Communications (the

“State Court Order”) which provides that:

          insofar as the parties and attorneys involved in the litigation are subject to
          the Court's authority, and pursuant to its inherent power to manage the
          conduct of litigation, communications between parties and attorneys in the
          above styled case and the related action pending before the Court shall
          proceed as follows: All parties are represented by counsel. Parties and
          attorneys shall only communicate with opposing parties and attorneys
          through counsel. Any party wishing to communicate directly to an opposing
          party shall go through counsel to seek permission for such communications.
          No communications with opposing parties or their attorneys shall be initiated
          directly by any litigant unless express permission to communicate directly is
          obtained in writing in advance of such communications. The term
          communications shall include phone calls, texts, e-mails and social media
          posts, as well as in person contacts.

See Doc. 227 at 7. Debtor apparently violated the terms of the State Court Order and, on

June 23, 2017, the state court entered an Order on Petitioner’s Motion for Contempt

Regarding Order on Party Communication (the “Contempt Order”) which provides that

Debtor “was found in willful contempt of the May 23, 2017 Order” and, as a result, he was

ordered to “be incarcerated for a period of 48 hours in the Fulton County Jail.” See id. at

8.
                                                2
Case 17-67324-lrc    Doc 232     Filed 01/19/21 Entered 01/19/21 14:34:23         Desc Main
                                Document      Page 3 of 10




       On October 3, 2017, Debtor filed a petition for voluntary relief under Chapter 7 of

the Bankruptcy Code (the “Petition Date”). After the Petition Date, however, Movants

assert that Debtor continued to violate the State Court Order by “repeatedly contact[ing],

threaten[ing] and harass[ing]” Movants, Movants’ spouses, and Movants’ counsel. Thus,

Movants filed additional motions for contempt in the State Court Litigation, one in

February of 2020 and the other in September of 2020, seeking further criminal contempt

sanctions against Debtor. See id. at 9-38 (the “Contempt Motions”). Attached as exhibits

to the Contempt Motions are several emails sent from Debtor to Movants and other parties

of the State Court Litigation; the dates of these emails range from February 5, 2019, to July

12, 2020.

       On December 17, 2020, the state court entered an Amended Rule Nisi setting a

hearing on Movant’s Contempt Motions for December 21, 2020 (the “Contempt Hearing”).

See id. at 40. However, prior to the Contempt Hearing, Debtor filed a Response to Amended

Rule Nisi, contending that prosecution of the Contempt Motions may violate the automatic

stay. See id. at 43-50. Debtor also filed a Notice of Filing of State Court Amended Rule Nisi

Hearing and Reservation of Rights (Doc. 226) (the “Notice”) in this bankruptcy case on

December 21, 2020, which also asserts that the prosecution of the Contempt Motions in

state court “constitute a willful violation of the automatic stay and may also violate other

provisions of the Bankruptcy Code.” The filing of the Notice prompted Movants to file the

Motion, wherein Movants argue that their Contempt Motions in state court constitute
                                             3
Case 17-67324-lrc     Doc 232    Filed 01/19/21 Entered 01/19/21 14:34:23        Desc Main
                                Document      Page 4 of 10




criminal contempt proceedings which are not subject to the automatic stay. Thus, Movants

request that the Court enter a comfort order confirming the state court’s jurisdiction to

conduct criminal contempt proceedings against Debtor for violation of the State Court

Order.

         At the Hearing, Debtor opposed the Motion and argued that the Contempt Motions

were brought by movants solely for the purpose of harassing Debtor and that the automatic

stay prevents such actions even if the contempt proceedings are criminal in nature. In

support of this argument, Debtor cited three cases during oral argument at the Hearing:

International Distribution Centers, Inc. v. Walsh Trucking Co. Inc., 62 B.R. 723 (S.D.N.Y.

1986); In re Rook, 102 B.R. 490 (Bankr. E.D.V.A. 1989); and In re Fridge, 239 B.R. 182

(N.D. Ill. 1999). Because no response to the Motion had been filed prior to the Hearing,

the Court asked Debtor’s counsel to file a brief laying out the cited cases and her argument

as to why the automatic stay applies to the contempt proceedings in the State Court

Litigation. Accordingly, on January 10, 2021, Debtor filed a response to the Motion (Doc.

230) (the “Response”) which does not cite any of the cases mentioned at the Hearing, but

instead cites the Fifth Circuit case of In re Steward, 571 F.2d 958 (5th Cir. 1978) for the

proposition that “in situations where a contempt action is pursued to uphold a court order

and does not seek to enforce a monetary judgment, pursue collection efforts[,] or harass a

defendant[,] such a contempt order would not violate the automatic stay.” Debtor also

argues that “the interpretation of a contempt order by a bankruptcy court depends on the
                                             4
Case 17-67324-lrc     Doc 232     Filed 01/19/21 Entered 01/19/21 14:34:23         Desc Main
                                 Document      Page 5 of 10




facts and circumstances of each individual case” and, thus, contends that the Court should

“review and analyze the facts and circumstances giving rise to the situation.” To that end,

Debtor argues: (1) that the State Court Order does not prohibit all communications, just

communications regarding the State Court Litigation; (2) there were “minimal

communications [between Debtor and Movants] involving mostly matters unrelated to the

[S]tate [C]ourt [L]itigation; and (3) that Movants “are pursuing this action in order to harass

the Debtor by incarcdertating hin [sic].” Therefore, Debtor argues that Movants are “stayed

from pursuing the criminal contempt action in state court” and ask that the Court deny the

Motion.

         On January 14, 2021, Movants filed a reply to Debtor’s Response (Doc. 231) (the

“Reply”) wherein they argue that Debtor essentially concedes that the contempt

proceedings in state court are criminal in nature, that the state court should be the one to

determine the limits and scope of the State Court Order, and that Debtor’s argument that

the Contempt Motions were brought by Movants for the sole purpose of harassing Debtor

is “plainly outweighed by the indisputable evidence of Debtor’s own harassment of

Movants done in criminal contempt of the [S]tate [C]ourt [O]rder.” Thus, Movants request

that the Court grant their Motion, determine that the state court has jurisdiction over the

Contempt Motions, and “[a]ward reasonable attorneys’ fees to Movants for having to

respond to patently specious pleadings.”

   II.      Discussion
                                              5
Case 17-67324-lrc     Doc 232     Filed 01/19/21 Entered 01/19/21 14:34:23         Desc Main
                                 Document      Page 6 of 10




       The automatic stay, as provided in § 362(a)(1), prevents the

       commencement or continuation. . . of a judicial, administrative, or other
       action or proceeding against the debtor that was or could have been
       commenced before the commencement of the case under this title, or to
       recover a claim against the debtor that arose before the commencement of
       the case under this title.

As an initial matter, the Court notes that the Contempt Motions complain of, and the

attachments thereto demonstrate, communications conducted by Debtor after the Petition

Date. Thus, it does not appear that the automatic stay of § 362(a)(1) would prevent

commencement or continuation of a judicial proceeding relating to this post-petition

conduct by Debtor. Nevertheless, even if the Contempt Motions do involve some pre-

petition actions by Debtor, the automatic stay does not apply to “commencement or

continuation of a criminal action or proceeding against the debtor” and Courts have held

that this exception to the automatic stay applies to criminal contempt proceedings. See

§ 362(b)(1); In re Storozhenko, 459 B.R. 697, 705-06 (Bankr. E.D. Mich. 2011) (“Findling

does not lose the benefit of § 362(b)(1) to the extent he filed a contempt motion that is truly

a criminal contempt proceeding, even if his primary motive, or his sole motive, was to try

to pressure or force the Debtor into paying a pre-petition debt. If the proceeding is criminal,

the § 362(b)(1) exception applies, and the automatic stay does not apply.”).

       Georgia courts have stated that “whether a contempt proceeding is civil or criminal

is determined by the purpose of the proposed sanctions.” In re Tate, 521 B.R. 427, 440

(S.D. Ga. 2014) (citing In re Jove Eng'g, Inc., 92 F.3d 1539, 1557–58 (11th Cir. 1996)).
                                              6
Case 17-67324-lrc    Doc 232     Filed 01/19/21 Entered 01/19/21 14:34:23        Desc Main
                                Document      Page 7 of 10




“The purpose of civil contempt sanctions is to ‘(1) compensate the complainant for losses

and expenses it incurred because of the contemptuous act, and (2) coerce the contemnor

into complying with the court order.’ In contrast, sanctions for criminal contempt are

‘punitive in nature and are imposed to vindicate the authority of the court.’” Id. “The test

to determine whether a sanction for contempt is coercive and not punitive has been said to

be ‘(1) whether the award directly serves the complainant rather than the public interest,

and (2) whether the contemnor may control the extent of the award.’” Id. Finally, “[a]

sanction is punitive if it is defined by the court and may not be purged through any action

of the contemnor.” Id. (citing In re Jove Eng'g, Inc., 92 F.3d at 1559).

       Here, the Contempt Motions filed by Movants request that the state court hold

Debtor in “willful criminal contempt for violating [the State Court] Order” and impose

“sanction[s] and punish[ment]” against Debtor for his “criminal contempts.” Thus, it

appears that Movants are requesting that the state court punish Debtor rather than

compensate them for losses and expenses related to Debtor’s violation of the State Court

Order. Further, the state court’s previous Contempt Order resulted in Debtor’s being

incarcerated for 48 hours with no opportunity to purge the sanction. Accordingly, the Court

finds that the contempt proceedings in the State Court Litigation relating to Movants’

Contempt Motions are criminal in nature, rather than civil. Thus, the exception to the

automatic stay provided in § 362(b)(1) applies and the continuation of the contempt

proceedings by Movants does not violate § 362(a)(1).
                                             7
Case 17-67324-lrc    Doc 232    Filed 01/19/21 Entered 01/19/21 14:34:23         Desc Main
                               Document      Page 8 of 10




       However, Debtor argues that even if the contempt proceedings are criminal in

nature, they nonetheless violate the automatic stay because they were brought for the sole

purpose of harassing Debtor. Assuming Debtor is correct that criminal contempt

proceedings brought for the sole purpose of harassing a debtor violate the automatic stay,

the Court does not find that the record in this case supports a conclusion that the Contempt

Motions were brought solely for the purpose of harassing Debtor. The various emails

attached to the Contempt Motions, and included as exhibits to the Motion, show that Debtor

has repeatedly contacted Movants and Movants’ counsel directly, in violation of the State

Court Order. Moreover, many of these emails are threatening in nature. For example,

Debtor threatens on multiple occasions to file police reports and bar complaints against

Movants and their counsel if his various demands are not met. See Doc. 227 at 31-38.

Debtor also makes vague and threatening comments in the emails, such as “[y]all will be

held accountable,” “this is going to be the most expensive education you have ever

received,” “you are no match for Jesus,” and “you clearly have no idea what is going to go

down in the future.” See generally id. at 19-22. In fact, in a particular email, Debtor

informed one of the Movants that he “saw [them] in Damascus yesterday” and that he will

“get [his belongings] one way or another.” See id. at 34. Accordingly, the Court does not

find any support in the record for Debtor’s arguments that the Contempt Motions were

brought by Movants for the sole purpose of harassing Debtor. Rather, it appears that the

Contempt Motions were brought to punish Debtor for his harassment of Movants, in
                                             8
Case 17-67324-lrc     Doc 232     Filed 01/19/21 Entered 01/19/21 14:34:23       Desc Main
                                 Document      Page 9 of 10




violation of the State Court Order.

       Finally, even if there is some evidence that is not before the Court showing that the

Contempt Motions truly are just frivolous attempts to harass Debtor, the Court has full

confidence in the state court to determine whether Debtor actually did violate the State

Court Order and whether any criminal sanctions should be imposed. The Court also

believes the state court is a more appropriate forum to determine the validity of the

Contempt Motions and the nature and extent of the State Court Order. Thus, the Court finds

no reason to further litigate the nature of the Contempt Motions in this Court and, instead,

believes that such litigation should take place in the state court.

       Lastly, with regard to Movants’ request for an award of reasonable attorney’s fees

for “having to respond to patently specious pleadings,” the Court at this time declines to

award any attorney’s fees to Movant. Nonetheless, the Court does recognize that many of

the arguments advanced by Debtor in opposition to the Motion were unsupported, and a

future request for attorney’s fees may be warranted if Debtor makes further unsubstantiated

factual allegations and/or legal contentions unwarranted by existing law. See generally Fed.

R. Bankr. P. 9011.

                                      CONCLUSION

       Accordingly, for the reasons stated herein,

       IT IS HEREBY ORDERED that the Motion for Expedited Comfort Order

Confirming Jurisdiction of Superior Court to Conduct Criminal Contempt Proceedings
                                               9
Case 17-67324-lrc    Doc 232    Filed 01/19/21 Entered 01/19/21 14:34:23            Desc Main
                               Document     Page 10 of 10




Against Debtor (Doc. 227) is GRANTED.

       IT IS FURTHER ORDERED that continuation of criminal contempt proceedings

against Debtor in the State Court Litigation will not violate the automatic stay;

       IT IS FURTHER ORDERED that imposition of criminal contempt sanctions

against Debtor by the Superior Court of Fulton County for Debtor’s violation of the State

Court Order would not violate the automatic stay;

       IT IS FURTHER ORDERED that Movants’ request for attorney’s fees is

DENIED;

       Because Debtor’s address with the Court is in the care of Debtor’s counsel, Debtor’s

counsel is hereby DIRECTED to file a certificate of service evidencing the manner of

service utilized when serving Debtor with this Order.

                                 END OF DOCUMENT

Distribution List

David L. Smith, Jr.                               Tom Pye
c/o M. Denise Dotson, LLC                         Waterford Centre, Suite 120
P.O. Box 435                                      Parkway
Avondale Estates, GA 30002                        Norcross, GA 3092

M. Denise Dotson
M. Denise Dotson, LLC
P.O. Box 767
Avondale Estates, GA 30002

Brendon McLeod
3520 Piedmont Road, Suite 110
Atlanta, GA 3035

                                             10
